                      Case 1:20-cv-05441-KPF Document 105 Filed 08/12/20 Page 1 of 1




  MEMO ENDORSED
                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                             KAMI Z. BARKER
Corporation Counsel                             100 CHURCH STREET                                  Mobile: (216) 903-3610
                                              NEW YORK, NY 10007-2601                               kbarker@law.nyc.gov




                                                                                     August 14, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                Re:    Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                       20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendants in the above-referenced
        action. I write to respectfully request a ten-page extension to the Your Honor’s rules on limiting
        motion submissions to 25 pages. Due to the long history and complicated nature of this case, our
        office requests that the Court grant both sides the ability to submit motion papers of up to 35 pages
        in length. Granting this request would provide both sides with sufficient length to adequately
        argue their claims. This is defendants’ first request for a page-limit extension, and plaintiffs
        consent to giving both sides a limit of 30 pages.

                                                                      Respectfully submitted,




                                                      By:     ECF:                   /s/
                                                                             Kami Z. Barker
                                                                      Assistant Corporation Counsel

        cc:      Anthony Coles (by ECF)
                 DLA Piper
                 Attorney for Plaintiffs                                    SO ORDERED.
         Application GRANTED.


         Dated: August 12, 2020                                             HON. KATHERINE POLK FAILLA
                New York, New York                                          UNITED STATES DISTRICT JUDGE
